DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicants’ amendment to the claims filed on 04/30/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
3. 	Claims 13-16, 26-28, and 30-37 are pending.
Priority
4.	Acknowledgement is made of this continuation of U.S. Non-provisional Application No. 16167765, filed on 10/23/2018, which is a continuation of U.S. Non-provisional Application No. 15/573,993, filed on 11/14/2017, which is a national stage entry of PCT/US2016/032415, filed on 05/13/2016, which claims domestic priority to U.S. Provisional Application No. 62,162,280, filed on 05/15/2015.
Information Disclosure Statement
5.	The IDS filed on 08/01/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
6.	The Drawings filed on 11/18/2020 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 30 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "about" in claims 30 and 35 is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
Claim Rejections - 35 USC § 112(a), or First Paragraph
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
11.	Claims 13-16, 26-28, and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 13-16, 26-28, and 31-37 are drawn to methods of reducing serum uric acid levels in a patient in need thereof comprising administering a uricase, wherein the uricase comprises at least one monomer comprising: a) two engineered cysteine residues; b) two PEG molecules, wherein each PEG is conjugated to each unique engineered cysteine residue; c) a deletion of a threonine residue at position 2, wherein the position numbering is relative to the amino acid sequence of SEQ ID NO:  27; and d) a truncation of the C-terminus, wherein the truncation removes an endogenous C-terminal cysteine residue, and wherein the uricase retains enzymatic activity.
	Claim 30 is drawn to a method of reducing uric acid levels in a patient in need thereof comprising administering a uricase comprising SEQ ID NO:  1 covalently linked to a PEG molecule at each cysteine residue, wherein each PEG is maleimide-functionalized PEG-10 with a molecular weight of about 10 kDa.  In view of the recitation of the phrase comprising SEQ ID NO:  1, the structure of the uricase is considered to be unlimited and encompassing fragments of SEQ ID NO:  1 such that the claimed uricase need only share at least two contiguous amino acid residues with SEQ ID NO:  1.
	In this case, the specification discloses an actual reduction to practice of one representative species of the genus "uricases" as encompassed by the claims (i.e. the uricase variants set forth in the SEQ ID NOs disclosed in Table 1 of the specification as filed).  There are no other drawings or structural formulas disclosed of a uricase monomer by sequence or structure as encompassed by the claims.  There is no prior-art or disclosed teaching regarding which of the amino acids can vary in any uricase monomer by either conservative or non-conservative substitutions and still result in a protein that retains enzymatic activity and there is no disclosed or art-recognized correlation between any structure other than those disclosed in Table by SEQ ID NO to have such activity. Moreover, there is no other drawings or structural formulas disclosed of truncations to a C-terminus of a uricase monomer as encompassed by the claims.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide that can have uricase activity, there is no general knowledge in the art about uricase activity that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NOs disclosed in Table 1 as being representative of other proteins having luciferase activity as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
12.	Claims 13-16, 26-28, and 30-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a uricase monomer comprising the amino acid sequence set forth in the SEQ ID NOs disclosed in Table 1, does not reasonably provide enablement for all uricase monomers as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	 (A) The breadth of the claims: Claims 13-16, 26-28, and 31-37 are drawn to methods of reducing serum uric acid levels in a patient in need thereof comprising administering a uricase, wherein the uricase comprises at least one monomer comprising: a) two engineered cysteine residues; b) two PEG molecules, wherein each PEG is conjugated to each unique engineered cysteine residue; c) a deletion of a threonine residue at position 2, wherein the position numbering is relative to the amino acid sequence of SEQ ID NO:  27; and d) a truncation of the C-terminus, wherein the truncation removes an endogenous C-terminal cysteine residue, and wherein the uricase retains enzymatic activity.  The structure of the claimed uricase is unlimited.
	Claim 30 is drawn to a method of reducing uric acid levels in a patient in need thereof comprising administering a uricase comprising SEQ ID NO:  1 covalently linked to a PEG molecule at each cysteine residue, wherein each PEG is maleimide-functionalized PEG-10 with a molecular weight of about 10 kDa.  In view of the recitation of the phrase comprising SEQ ID NO:  1, the structure of the uricase is considered to be unlimited and encompassing fragments of SEQ ID NO:  1 such that the claimed uricase need only share at least two contiguous amino acid residues with SEQ ID NO:  1.
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of claimed uricase is structurally unlimited by sequence and includes any modification and truncation that results in the claimed activity.  It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of uricase monomers, i.e.  the uricase variants set forth in the SEQ ID NOs disclosed in Table 1 of the specification as filed.  Other than these working examples, the specification fails to disclose any other working examples of uricase monomoers as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) and truncations to the C-terminus that maintain the desired activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ensor et al. (US Patent Application Publication 2003/0082786 A1; examiner cited).
16.	Claim 30 is drawn to a method of reducing uric acid levels in a patient in need thereof comprising administering a uricase comprising SEQ ID NO:  1 covalently linked to a PEG molecule at each cysteine residue, wherein each PEG is maleimide-functionalized PEG-10 with a molecular weight of about 10 kDa.
17.	With respect to claim 30, Ensor et al. teach a method for reducing uric acid levels in a patient in need thereof comprising administering a uricase covalently linked to a PEG-10K molecule and a cysteine residue via a maleimide-functionalized linkage [see Abstract; paragraphs 0016-0024; 0048].  The uricase of Ensor et al. is interpreted as reading on claim 30 given that the breadth of the phrase “comprising SEQ ID NO:  1” encompasses fragments of SEQ ID NO:  1 that need only share two contiguous amino acid residues with SEQ ID NO:  1.
Double Patenting
18.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
19.	Claims 13-16, 26-28, and 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-8 of U.S. Patent No. 11,098,289. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 4-8 of the ’289 patent recite a method of reducing levels of uric acid and/or urate crystal burden in a hyperuricemic patient comprising administering a pharmaceutical composition comprising a uricase comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence set forth in SEQ ID NO:  1, wherein said uricase comprises a cysteine residue in at least one of the following amino acid positions:  11C, 33C, 119C, 120C, 142C, 196C, 238C, 286C, and 289C, wherein the position numbering is relative to the amino acid sequence of SEQ ID NO:  27, and wherein said uricase has uricase activity.  Claims further recite wherein the uricase is PEGylated.
20.	Claims 13-16, 26-28, and 30-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 10,883,087. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 9-12 of the ’087 patent recite a method of reducing levels of uric acid and/or urate crystal burden in a hyperuricemic patient comprising administering a pharmaceutical composition comprising a uricase monomer comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence set forth in SEQ ID NO:  1 and comprising two engineered cysteine residues; two PEG molecules, wherein each PEG is conjugated to each unique engineered cysteine residue; a deletion of a threonine residue at position 2, wherein the position numbering is relative to the amino acid sequence of SEQ ID NO:  27; and a truncation of the C-termius, wherein the truncation removes an endogenous C-terminal cysteine residue and wherein the uricase retains enzymatic activity.
Conclusion
21.	Status of the claims:
	Claims 13-16, 26-28, and 30-37 are pending.
	Claims 13-16, 26-28, and 30-37 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656